Citation Nr: 0200017	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1966 to 
August 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

In reviewing the claims file, the Board notes that service 
connection was denied for a respiratory disorder, bronchitis, 
by a June 1978 Board decision, and was denied for a 
respiratory disorder, vasomotor rhinitis, by an April 1995 
Board decision.  The appellant has contented over the years 
that his respiratory problems, which have been variously 
diagnosed as chronic bronchitis, chronic asthma, chronic 
obstructive pulmonary disease, allergic rhinitis, vasomotor 
rhinitis, chronic sinusitis, and chronic laryngitis, had 
their origin during his period of active military service.  
Although the June 1978 and April 1995 Board decisions denied 
service connection for bronchitis and vasomotor rhinitis, 
respectively, the Board concludes that the appellant has 
basically sought service connection for his respiratory 
problems, and, therefore, construes his current claim to be 
one of entitlement to service connection for a respiratory 
disorder.  Because the previous Board decisions in June 1978 
and April 1995 denied service connection for respiratory 
disorders, the claim before the Board at this time is 
properly listed as whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a respiratory disorder.  


FINDINGS OF FACT

1.  Service connection was denied for a respiratory disorder, 
bronchitis, in a June 1978 Board decision.  

2.  Service connection was denied for a respiratory disorder, 
vasomotor rhinitis, in an April 1995 Board decision.  

3.  Because the evidence received since the April 1995 Board 
decision is merely cumulative of the evidence previously 
considered, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for a respiratory 
disorder.  


CONCLUSION OF LAW

The evidence received by VA since the April 1995 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a respiratory disorder 
is not reopened.  38 U.S.C.A. §§ 1110, 1153, 5107, 5108, 
7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
3.303, 3.306, 20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has respiratory disability that 
began in service.  He claims that his respiratory problems 
can be traced back to his exposure to chemicals while 
stationed in Korea during service.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  The Board has reviewed the 
appellant's claim in light of recently promulgated 
regulations by VA concerning its duty to assist under the 
VCAA (66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) and finds 
that the duties to assist provided under the new statute and 
regulations have been fulfilled in that the appellant's 
service medical records and VA medical records have been 
associated with the claims file, and he has not indicated the 
existence of any additional evidence that might be pertinent 
to the claim.  The Board finds that the October 2000 
Statement of the Case, along with the February 2001 and June 
2001 Supplemental Statements of the Case, provided to both 
the veteran and his representative, specifically satisfy the 
requirement of the new statute at 38 U.S.C.A. § 5103, in that 
they clearly notify the veteran and his representative of the 
evidence necessary to reopen his claim.  The Board also notes 
that the appellant presented testimony at a February 2001 
Regional Office hearing.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rules or regulations regarding the 
development of the pending claim.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

An April 1995 Board decision denied service connection for a 
respiratory disorder, vasomotor rhinitis, on the grounds that 
the disorder was not incurred in or aggravated by military 
service.  In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 7104 means that the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the RO may have determined in this regard 
is irrelevant.  Should new and material evidence be presented 
or secured with respect to a claim that has been previously 
disallowed by the Board, the claim shall be reopened and 
reviewed as to all of the evidence of record.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 20.1105.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.   38 C.F.R. § 3.156.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims for service connection for a respiratory disorder was 
last finally denied by the April 1995 Board decision.  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

While the regulation governing what is required to reopen a 
previously denied and final claim (38 C.F.R. § 3.156) has 
been changed, the Board notes that the changes are applicable 
to claims filed after August 31, 2001, and are, therefore, 
not for consideration in the appellant's case because his 
claim was filed prior to that date.  

The evidence before the Board at the time of its April 1995 
decision included the appellant's service medical records, 
which showed the following complaints: chest pain on coughing 
in January 1967; a cough, breathing difficulty, and chest 
pains in March 1967; a head cold, nasal congestion, and a 
productive cough in May 1967; chest pains associated with a 
productive cough in March 1969; and a productive cough 
related to a cold in May 1969.  At the appellant's July 1969 
service separation examination, the lungs and chest were 
within normal limits, and it was noted that he had a history 
of frequent respiratory infections.  

The postservice evidence considered in April 1995 included 
the following: a report of a May 1970 VA medical examination 
that did not note any respiratory disability; private 
hospitalization records from October to November 1969, when 
the appellant underwent an appendectomy and, after the 
development of complications, a right thoracotomy and 
decortication of the right lung; a July 1977 private medical 
statement from J. W. S., M.D., that indicated medical 
treatment on several occasions in 1977, with diagnoses that 
included bronchitis; a transcript of the appellant's 
testimony at a January 1978 Regional Office hearing, where he 
gave a history of many congestion colds in Korea during 
service and described current problems with wheezing and 
coughing up phlegm that one physician had thought might be 
mononucleosis; an April 1982 private medical examination 
report that noted the appellant's history of allergies as a 
child, the exacerbation of those respiratory problems during 
service as a result of exposure to chemicals in Korea which 
had cleared on his return to the United States, and the 
subsequent development of symptoms several years later; and 
VA medical records dated from 1985 to 1992 that listed 
treatment in for allergic rhinitis (1986) and frequent 
problems with bronchitis and bronchial asthma.  

The April 1995 Board decision found that the evidence did not 
show the appellant had a respiratory disorder that was 
related to service.  

The evidence received since the April 1995 Board decision 
includes several medical records received in August 1999, 
some of which showed that the appellant had problems with 
coughing and mucosus during the period of hospitalization in 
October and November 1969, and others that showed diagnoses 
of bronchitis and sinusitis in the 1970's and diagnoses of 
chronic obstructive pulmonary disease, asthma, sinusitis, 
allergic rhinitis, and vasomotor rhinitis in the 1990's.  

Also received since the April 1995 Board decision was a 
November 1987 medical statement from C. C. J., M.D., that 
discussed the appellant's long history with allergies.  The 
physician noted that the appellant had provided a history of 
mild respiratory allergies in childhood and again while 
stationed in Korea during service, where he had experienced 
adverse respiratory symptoms due to exposure to chemicals, 
and that after service he had been exposure to the normal 
inhalants of pollens, molds, and dust in Alabama, along with 
chemicals at his job at a military depot, all of which had 
gradually upset his respiratory membranes, becoming more 
manifest as the years went by.  The physician went on to 
discuss the impact of the postservice appendectomy and 
thoracotomy in 1969, indicating that a thoracotomy was always 
followed by recurrent bacterial infections in that lung and 
secondary infections in the other lung, and was, thus, a pre-
disposing factor to the appellant developing recurrent 
infections of the trachea-bronchial tree.  The physician 
opined that the appellant's bacterial bronchitis and asthma 
were probably hastened by having had the appendicitis surgery 
and thoracotomy, because as he continued living and 
breathing, those factors encouraged the inevitable onset of 
his respiratory allergies, both nasal and bronchial.  The 
physician also opined that the appellant's reactive airways 
were undoubtedly aggravated by the chemicals to which he was 
exposed over the five years he worked at the military depot 
(1975 to 1980).  

After careful evaluation of the evidence presented since the 
April 1995 Board decision, the Board has determined that such 
evidence, while new with respect to not having been of record 
previously, is cumulative of the evidence considered in April 
1995 because, while it shows that the appellant offered a 
history of inservice respiratory problems and experienced 
postservice respiratory problems, the same matters being of 
record  at the time of the prior decision. The Board finds 
that the evidence submitted since the April 1995 Board 
decision does not even address the question of whether the 
appellant's childhood respiratory problems underwent a 
permanent increase in severity as a result of military 
service, but shows that he experienced acute exacerbations of 
his preservice respiratory disability during service.  The 
November 1987 medical statement indicates that the appellant 
experienced mild respiratory problems as a child and again 
during service, and that it was postservice events (the 
November 1969 appendectomy and thoracotomy, and exposure to 
normal inhalants and chemicals from 1975 to 1980) that led to 
his current respiratory difficulties.  In that regard, the 
statement can actually be considered more negative than 
positive to the veteran's claim and on its merits need not be 
considered to fairly evaluate the except as regards 
derogation of the claim. 

Medical diagnoses involve questions that are beyond the range 
of common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding the onset of his respiratory problems, 
the record does not show that he is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of his respiratory 
disability to service.  His lay statements, while credible 
with regard to his subjective complaints and history, are not 
sufficient competent evidence for the purpose of showing a 
nexus between current respiratory disability and service.  
Consequently, the Board cannot accord any probative value to 
his statements regarding the etiology of his respiratory 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Because the appellant has not furnished any competent 
evidence since the April 1995 Board decision that links the 
origin of his respiratory disability to his period of 
military service, the Board finds that he has not presented 
any additional evidence so significant that it must be 
considered in order to fairly decide the merits of his claim.  
Accordingly, the Board cannot reopen the claim of entitlement 
to service connection for a respiratory disorder, as he has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7104; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
respiratory disorder, this claim remains denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

